DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 25 January 2021 has been entered.  The previous 35 U.S.C. 112(a) rejection of claim 13 is hereby withdrawn due to amendment.  Claim 13 has been canceled, and claims 1-5, 7-10, 12, 14, 16, 18 and 20 are pending in the application.
Claim Objections
Claim 16 is objected to because of the following informalities:  in line 13, “the mesh screen” should probably read “the at least one mesh screen”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the at least one mesh screen comprises a first mesh screen and a second mesh screen” in claim 7, when combined with the limitation “at least one mesh screen disposed within at least one of the plurality of elongate straight segments of the labyrinth channel” in claim 1, which claim 7 is dependent upon, is unclear, which renders the claim indefinite.  It is unclear from these limitations if it is being implied that both mesh screens could be placed within one of the plurality of elongate straight segments.  This does not seem to be expressly recited in the specification and does not appear to be shown in the embodiment of Fig. 4.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 2016/0305653), in view of Hong et al. (US 2018/0264300), further in view of Reitinger (DE 102014007414; hereinafter Reitinger (‘414)) and Cockerham et al. (US 2018/0056101).
Regarding claim 1, Fields et al. discloses a vented module (¶0002) comprising:
a housing portion (Fig. 1B, element E) having a drainage side and a drainage port within the drainage side (¶0036, lines 10-13; ¶0037, lines 9-16; Fig. 1B, element E); and
a flame arrestor (¶0036, lines 1-3; Fig. 1B, element 10) comprising:
a first surface having a fluid inlet (¶0038, lines 1-7; Fig. 1B, top of elements P1 and 32);
a second surface having a fluid outlet (¶0039; Fig. 1B, elements 36a and 36b);
a labyrinth channel (¶0038, lines 4-19; ¶0039; Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) extending from the fluid inlet (Fig. 1B, top of element 32 (P1)) to the fluid outlet (Fig. 1B, elements 36a and 36b), the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) comprising a plurality of elongate straight segments (¶0038, lines 9-12; Fig. 1B, elements 34a (P2) and 34b (P3)) extending in a direction orthogonal to (¶0038, lines 1-12; see Fig. 1B, the fluid flows vertically through the fluid inlet (top of element 1)), while the plurality of elongate straight segments (elements 34a (P2) and 34b (P3)) extend radially/horizontally) the fluid inlet (Fig. 1B, top of element 32 (P1)), the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) having a circular cross-sectional shape portion (¶0038, lines 26-28; Figs. 1A-1B)…
…and wherein the flame arrestor (Fig. 1B, element 10) is attached to the housing portion (Fig. 1B, element E) such that the drainage port is aligned with the fluid inlet (¶0036, lines 10-13; ¶0037, lines 9-16; Fig. 1B, top of elements P1 and 32).
Fields et al. does not explicitly disclose the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) having a circular cross-sectional shape portion (¶0038, lines 26-28; Figs. 1A-1B) transitioning to an elliptical cross-sectional shape portion; and at least one mesh screen disposed within at least one of the plurality of elongate straight segments (Fig. 1B, elements 34a (P2) and 34b (P3)) of the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) at a location between and non-adjacent to the fluid inlet (Fig. 1B, top of elements P1 and 32) and the fluid outlet (Fig. 1B, elements 36a and 36b); wherein the at least one mesh screen and the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) together comprise a monolithic structure.
However, Hong et al. teaches a flame arrestor (¶0062; Figs. 1 and 1A, element 10) with a channel (¶0062, lines 2-4; Figs. 1 and 1A, element 1) having a circular cross-sectional shape portion (¶0077, lines 1-4) transitioning (¶0077, lines 4-5) to an elliptical cross-sectional shape portion (¶0077).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module disclosed by Fields et al. by including a channel having a circular cross-sectional shape portion transitioning to an elliptical cross-
Fields et al. and Hong et al. still do not explicitly disclose at least one mesh screen disposed within at least one of the plurality of elongate straight segments (Fields et al.: Fig. 1B, elements 34a (P2) and 34b (P3)) of the labyrinth channel (Fields et al.: Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) at a location between and non-adjacent to the fluid inlet (Fields et al.: Fig. 1B, top of elements P1 and 32) and the fluid outlet (Fields et al.: Fig. 1B, elements 36a and 36b); wherein the at least one mesh screen and the labyrinth channel (Fields et al.: Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) together comprise a monolithic structure.
However, Reitinger (‘414) teaches at least one mesh screen disposed within at least one of a plurality of elongate straight segments (see Fig. A below) of a labyrinth channel (Fig. 1, element 13; ¶0018) at a location between and non-adjacent to (see Fig. 1) an inlet (¶0020, lines 1-5; Fig. 1, element 15) and an outlet (¶0020, lines 5-7 and 13-18; Fig. 1, outlet of element 11).

    PNG
    media_image1.png
    665
    900
    media_image1.png
    Greyscale

Fig. A
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module disclosed by Fields et al. and Hong et al. by including at least one mesh screen disposed within at least one of a plurality of elongate straight segments of a labyrinth channel at a location between and non-adjacent to an inlet and an outlet, as taught by Reitinger (‘414).  One of ordinary skill in the art would have been motivated to make this modification in order to cool an oncoming flame (Reitinger (‘414): ¶0018, lines 3-6), while also allowing a gas stream to pass through without causing high pressure (Reitinger (‘414): ¶0018, lines 10-14).  The included mesh screen(s) can retain and partly burn any dust particles, cleaning the gas as it is vented (Reitinger (‘414): ¶0009).  Additionally, this 
Fields et al., Hong et al., and Reitinger (‘414) still do not explicitly disclose wherein the at least one mesh screen (Reitinger (‘414): Fig. 1, element 13) and the labyrinth channel (Fields et al.: Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) together comprise a monolithic structure.
However, Cockerham et al. teaches a hybrid composite flame arrestor (¶0068, lines 1-3) wherein at least one flame cell is disposed within a fluid flow path of a housing and is integrally formed with the housing (¶0068, lines 10-16; Fig. 6, elements 604 and 608).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module disclosed by Fields et al., Hong et al., and Reitinger (‘414) by including at least one flame cell is disposed within a fluid flow path of a housing and is integrally formed with the housing, as taught by Cockerham et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide an alternate means of manufacturing the flame arrestor with the at least one mesh screen and the labyrinth channel.  Additionally, making this modification constitutes merely making two components integral (MPEP 2144.04(V)(B)).
Regarding claim 2, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the module of claim 1.  Fields et al., Hong et al. (Fig. 1 embodiment), Reitinger (‘414), and Cockerham et al. do not explicitly disclose wherein the second surface (Fields et al.: Fig. 1B, surface including elements 36a and 36b) is orthogonal to the first surface (Fields et al.: Fig. 1B, top of elements P1 and 32).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module disclosed by Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. by including wherein the second surface is orthogonal to the first surface, as taught by the Fig. 17 embodiment of Hong et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a different orientation of the surface including the outlet with respect to the surface including the inlet.  It should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)).  Thus, making this modification would have been obvious to one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e., orienting the outlet surface orthogonal to the inlet surface) for another (i.e., orienting the outlet surface parallel to the inlet surface) to obtain predictable results (i.e., allowing the fluid to flow from the inlet to the outlet).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the module of claim 1.  Fields et al. further discloses wherein the second surface (Fig. 1B, surface with elements 36a and 36b) is parallel to the first surface (Fig. 1B, surface at top of elements P1 and 32).
Regarding claim 10, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the module of claim 1.  Fields et al. further discloses wherein the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) comprises a 
Regarding claim 12, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the module of claim 1.  Fields et al. further discloses wherein a diameter of the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) varies (Fig. 1B, the very top of element 32 varies diameter from the inlet along the path P1).
Regarding claim 14, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the module of claim 1.  Fields et al. further discloses wherein the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) is serpentine-shaped (¶0038, lines 12-19; Figs. 1B and 3D, element 22).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fields et al., in view of Hong et al., Reitinger (‘414), and Cockerham et al., as applied to claim 1 above, further in view of Würz et al. (US 2013/0206759).
	Regarding claim 7, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the module of claim 1.  Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. do not explicitly disclose wherein the at least one mesh screen comprises a first mesh screen and a second mesh screen.
	However, Würz et al. teaches a pressure relief device for protective housings effective for the pressure-proof encapsulation of operating means that are capable of forming ignition sources (¶0001) wherein at least one mesh screen comprises a first mesh screen and a second mesh screen (¶0037; Fig. 2, element 23/25).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module disclosed by Fields et al., Hong et al., .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fields et al., in view of Hong et al., Reitinger (‘414), and Cockerham et al., as applied to claim 1 above, further in view of Reitinger (DE 102016000848; hereinafter Reitinger (‘848)).
Regarding claim 8, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the module of claim 1.  Fields et al., in view of Hong et al., Reitinger (‘414), and Cockerham et al., after the modifications, further discloses wherein…the at least one mesh screen (Reitinger (‘414): Fig. 1, element 13) is formed from a metal or metal alloy (Reitinger (‘414): ¶0018, lines 3-6).  Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. do not explicitly disclose wherein the flame arrestor (Fields et al.: Fig. 1B, element 10)…is formed from a metal or metal alloy.
However, Reitinger (‘848) teaches wherein a flame arrestor is formed from a metal or metal alloy (¶0021; ¶0022, lines 1-4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module disclosed by Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. by including wherein a flame arrestor is formed from a metal or metal alloy, as taught by Reitinger (‘848).  One of ordinary skill in the art would have been motivated to make this modification in order to provide a flame arrestor with a high thermal .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fields et al., in view of Hong et al., Reitinger (‘414), and Cockerham et al., as applied to claim 1 above, further in view of Spiegelberg (US 4,317,868).
Regarding claim 9, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the module of claim 1.  Fields et al. further discloses wherein the labyrinth channel comprises an inner surface (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b).  Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. do not explicitly disclose wherein the inner surface (Fields et al.: Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) includes ribs.
However, Spiegelberg teaches wherein an inner surface includes ribs (col. 4, lines 10-20, Figs. 1, 3, and 5, element 35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module disclosed by Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. by including wherein an inner surface includes ribs, as taught by Spiegelberg.  One of ordinary skill in the art would have been motivated to make this modification in order to additionally provide elongated, narrow passages to smother potential flames (Spiegelberg: col. 4, lines 13-25) before they have the ability to cause further damage, while also allowing for necessary venting of the enclosure (Spiegelberg: col. 3, lines 58-65).  Thus, making this modification can add to flame arrestor’s effectiveness and help provide for the safety of those in the vicinity.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 2016/0305653), in view of Hong et al. (US 2018/0264300), further in view of Reitinger (DE 102014007414; hereinafter Reitinger (‘414)) and Cockerham et al. (US 2018/0056101).
Regarding claim 16, Fields et al. discloses a method of providing flame suppression for a vented module (¶0002), the method comprising:
forming a flame arrestor (¶0036, lines 1-3; Fig. 1B, element 10) having a fluid inlet (¶0038, lines 1-7; Fig. 1B, top of elements P1 and 32) and a fluid outlet (¶0039; Fig. 1B, elements 36a and 36b)…;
extending a labyrinth channel (¶0038, lines 4-19; ¶0039; Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) between the fluid inlet (Fig. 1B, top of elements P1 and 32) and the fluid outlet (Fig. 1B, elements 36a and 36b); the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) comprising a plurality of elongate straight segments (¶0038, lines 9-12; Fig. 1B, elements 34a (P2) and 34b (P3)) extending in a direction orthogonal to (¶0038, lines 1-12; see Fig. 1B, the fluid flows vertically through the fluid inlet (top of element 32 (P1)), while the plurality of elongate straight segments (elements 34a (P2) and 34b (P3)) extend radially/horizontally) the fluid inlet (Fig. 1B, top of elements P1 and 32), the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) having a circular cross-sectional shape portion (¶0038, lines 26-28; Figs. 1A-1B)…;…
…aligning the fluid inlet (Fig. 1B, top of elements P1 and 32) with a drainage port of a housing (¶0036, lines 10-13; ¶0037, lines 9-16; Fig. 1B, element E); and
attaching the flame arrestor (Fig. 1B, element 10) to the housing (Fig. 1B, element E) (¶0037, lines 9-16).
1 and 32) and a fluid outlet (Fig. 1B, elements 36a and 36b) using an additive manufacturing technique;…the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) having a circular cross-sectional shape portion (¶0038, lines 26-28; Figs. 1A-1B) transitioning to an elliptical cross-sectional shape portion; forming at least one mesh screen within a straight segment (Fig. 1B, elements 34a (P2) and 34b (P3)) of the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) at a location between and non-adjacent to the fluid inlet (Fig. 1B, top of elements P1 and 32) and the fluid outlet (Fig. 1B, elements 36a and 36b), such that the at least one mesh screen divides an upstream portion from a downstream portion of the labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b), and wherein the mesh screen and labyrinth channel (Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) together comprise a monolithic structure.
However, Hong et al. teaches a flame arrestor (¶0062; Figs. 1 and 1A, element 10) with a channel (¶0062, lines 2-4; Figs. 1 and 1A, element 1) having a circular cross-sectional shape portion (¶0077, lines 1-4) transitioning (¶0077, lines 4-5) to an elliptical cross-sectional shape portion (¶0077).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Fields et al. by including a channel having a circular cross-sectional shape portion transitioning to an elliptical cross-sectional shape portion, as taught by Hong et al.  One of ordinary skill in the art would have been motivated to make this modification in order to change the flow characteristics through the 
Fields et al. and Hong et al. still do not explicitly disclose forming a flame arrestor (Fields et al.: Fig. 1B, element 10) having a fluid inlet (Fields et al.: Fig. 1B, top of elements P1 and 32) and a fluid outlet (Fields et al.: Fig. 1B, elements 36a and 36b) using an additive manufacturing technique;…forming at least one mesh screen within a straight segment (Fields et al.: Fig. 1B, elements 34a (P2) and 34b (P3)) of the labyrinth channel (Fields et al.: Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) at a location between and non-adjacent to the fluid inlet (Fields et al.: Fig. 1B, top of elements P1 and 32) and the fluid outlet (Fields et al.: Fig. 1B, elements 36a and 36b), such that the at least one mesh screen divides an upstream portion from a downstream portion of the labyrinth channel (Fields et al.: Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b), and wherein the mesh screen and labyrinth channel (Fields et al.: Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) together comprise a monolithic structure.
However, Reitinger (‘414) teaches forming at least one mesh screen within a straight segment (see Fig. A above) of a labyrinth channel (Fig. 1, element 13; ¶0018) at a location between and non-adjacent to (see Fig. 1) an inlet (¶0020, lines 1-5; Fig. 1, element 15) and an outlet (¶0020, lines 5-7 and 13-18; Fig. 1, outlet of element 11), such that the at least one mesh screen (Fig. 1, element 13) divides (see Fig. A above and Response to Arguments section of this Office Action) an upstream portion (see Fig. A above) from a downstream portion (see Fig. A above) of the labyrinth channel (¶0018).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Fields et al. and Hong et 
Fields et al., Hong et al., and Reitinger (‘414) still do not explicitly disclose forming a flame arrestor (Fields et al.: Fig. 1B, element 10) having a fluid inlet (Fields et al.: Fig. 1B, top of elements P1 and 32) and a fluid outlet (Fields et al.: Fig. 1B, elements 36a and 36b) using an additive manufacturing technique;…wherein the mesh screen (Reitinger (‘414): Fig. 1, element 13) and labyrinth channel (Fields et al.: Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b) together comprise a monolithic structure.
However, Cockerham et al. teaches a hybrid composite flame arrestor (¶0068, lines 1-3), forming a flame arrestor (¶0068, lines 3-6; Fig. 6, element 600) having a fluid inlet (¶0068, lines 8-10; Fig. 6, element 612) and a fluid outlet (¶0068, lines 8-10; Fig. 6, element 616) using an additive manufacturing technique (¶0068, lines 10-16), wherein at least one flame cell is disposed within a fluid flow path of a housing and is integrally formed with the housing (¶0068, lines 10-16; Fig. 6, elements 604 and 608).

Regarding claim 20, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the method of claim 16.  Fields et al. further discloses wherein attaching the flame arrestor (Fig. 1B, element 10) to the housing (Fig. 1B, element E) comprises a fastening, welding, or brazing technique (¶0037, lines 9-16).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fields et al., in view of Hong et al., Reitinger (‘414), and Cockerham et al., as applied to claim 16 above, further in view of Spiegelberg (US 4,317,868).
Regarding claim 18, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the method of claim 16.  Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. do not disclose and further comprising: forming ribs on an inner surface of the labyrinth channel (Fields et al.: Fig. 1B, elements 32 (P1), 34a (P2), 34b (P3), 22, 36a, and 36b).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. by including forming ribs on an inner surface of a transfer chamber, as taught by Spiegelberg.  One of ordinary skill in the art would have been motivated to make this modification in order to provide elongated, narrow passages to smother potential flames (Spiegelberg: col. 4, lines 13-25) before they have the ability to cause further damage, while also allowing for necessary venting of the enclosure (Spiegelberg: col. 3, lines 58-65).  Thus, making this modification can add to the flame arrestor’s effectiveness and help provide for the safety of those in the vicinity.
Second Interpretation of Fields et al. (US 2016/0305653)
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 2016/0305653), in view of Hong et al. (US 2018/0264300), further in view of Reitinger (DE 102014007414; hereinafter Reitinger (‘414)) and Cockerham et al. (US 2018/0056101).
Regarding claim 1, Fields et al. discloses a vented module (¶0002) comprising:
a housing portion (Fig. 1B, element E) having a drainage side and a drainage port within the drainage side (¶0036, lines 10-13; ¶0037, lines 9-16; Fig. 1B, element E); and
a flame arrestor (¶0036, lines 1-3; Fig. 1B, element 10) comprising:
a first surface having a fluid inlet (¶0038, lines 1-12; see Fig. B below);
a second surface having a fluid outlet (¶0039; Fig. 1B, element 36a; see Fig. B below);
a labyrinth channel (¶0038, lines 4-19; ¶0039; Fig. 1B, elements 34a (P2), 34b (P3), and 22) extending from the fluid inlet (see Fig. B below) to the fluid outlet (Fig. 1B, element 36a), 2), 34b (P3), and 22) comprising a plurality of elongate straight segments (¶0038, lines 9-12; Fig. 1B, elements 34a (P2) and 34b (P3)) extending in a direction orthogonal to (¶0038, lines 1-12; see Fig. B below, the fluid flows vertically through the fluid inlet (see Fig. B below), while the plurality of elongate straight segments (elements 34a (P2) and 34b (P3)) extend radially/horizontally) the fluid inlet (see Fig. B below), the labyrinth channel (Fig. 1B, elements 34a (P2), 34b (P3), and 22) having a circular cross-sectional shape portion (¶0038, lines 26-28; Figs. 1A-1B)…; and
wherein the flame arrestor (Fig. 1B, element 10) is attached to the housing portion (Fig. 1B, element E) such that the drainage port is aligned with the fluid inlet (¶0036, lines 10-13; ¶0037, lines 9-16; see Fig. B below).
Fields et al. does not explicitly disclose the labyrinth channel (Fig. 1B, elements 34a (P2), 34b (P3), and 22) having a circular cross-sectional shape portion (¶0038, lines 26-28; Figs. 1A-1B) transitioning to an elliptical cross-sectional shape portion; and at least one mesh screen disposed within at least one of the plurality of elongate straight segments (Fig. 1B, elements 34a (P2) and 34b (P3)) of the labyrinth channel (Fig. 1B, elements 34a (P2), 34b (P3), and 22) at a location between and non-adjacent to the fluid inlet (see Fig. B below) and the fluid outlet (Fig. 1B, element 36a); wherein the at least one mesh screen and the labyrinth channel (Fig. 1B, elements 34a (P2), 34b (P3), and 22) together comprise a monolithic structure.
However, Hong et al. teaches a flame arrestor (¶0062; Figs. 1 and 1A, element 10) with a channel (¶0062, lines 2-4; Figs. 1 and 1A, element 1) having a circular cross-sectional shape portion (¶0077, lines 1-4) transitioning (¶0077, lines 4-5) to an elliptical cross-sectional shape portion (¶0077).

Fields et al. and Hong et al. still do not explicitly disclose at least one mesh screen disposed within at least one of the plurality of elongate straight segments (Fields et al.: Fig. 1B, elements 34a (P2) and 34b (P3)) of the labyrinth channel (Fields et al.: Fig. 1B, elements 34a (P2), 34b (P3), and 22) at a location between and non-adjacent to the fluid inlet (Fields et al.: see Fig. B below) and the fluid outlet (Fields et al.: Fig. 1B, element 36a); wherein the at least one mesh screen and the labyrinth channel (Fields et al.: Fig. 1B, elements 34a (P2), 34b (P3), and 22) together comprise a monolithic structure.
However, Reitinger (‘414) teaches at least one mesh screen disposed within at least one of a plurality of elongate straight segments (see Fig. A above) of a labyrinth channel (Fig. 1, element 13; ¶0018) at a location between and non-adjacent to (see Fig. 1) an inlet (¶0020, lines 1-5; Fig. 1, element 15) and an outlet (¶0020, lines 5-7 and 13-18; Fig. 1, outlet of element 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module disclosed by Fields et al. and Hong et al. by including at least one mesh screen disposed within at least one of a plurality of elongate straight segments of a labyrinth channel at a location between and non-adjacent to an inlet and an outlet, as taught by Reitinger (‘414).  One of ordinary skill in the art would have been motivated 
Fields et al., Hong et al., and Reitinger (‘414) still do not explicitly disclose wherein the at least one mesh screen (Reitinger (‘414): Fig. 1, element 13) and the labyrinth channel (Fields et al.: Fig. 1B, elements 34a (P2), 34b (P3), and 22) together comprise a monolithic structure.
However, Cockerham et al. teaches a hybrid composite flame arrestor (¶0068, lines 1-3) wherein at least one flame cell is disposed within a fluid flow path of a housing and is integrally formed with the housing (¶0068, lines 10-16; Fig. 6, elements 604 and 608).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module disclosed by Fields et al., Hong et al., and Reitinger (‘414) by including at least one flame cell is disposed within a fluid flow path of a housing and is integrally formed with the housing, as taught by Cockerham et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide an alternate means of manufacturing the flame arrestor with the at least one mesh screen and the labyrinth channel.  Additionally, making this modification constitutes merely making two components integral (MPEP 2144.04(V)(B)).

    PNG
    media_image2.png
    526
    709
    media_image2.png
    Greyscale

Fig. B
Regarding claim 4, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the module of claim 1.  Fields et al. further discloses further comprising a third surface (see Fig. B above) having a fluid outlet (¶0039; Fig. 1B, element 36b).
Regarding claim 5, the combination of Fields et al., Hong et al., Reitinger (‘414), and Cockerham et al. discloses the module of claim 4.  Fields et al. further discloses wherein the second surface (see Fig. B above) and the third surface (see Fig. B above) are parallel to one another (see Fig. B above) and spaced apart by the first surface (see Fig. B above).
Response to Arguments
Applicant's arguments regarding the potential 35 U.S.C. 103 rejection of claims 1 and 16 filed 25 January 2021 have been fully considered but they are not persuasive.
	Applicant reasons that the mesh screens 13 of Reitinger (‘414) are positioned at deflection points 16 of the labyrinth channel, rather than within elongate straight segments of the labyrinth channel.  However, the elongate straight segments of the labyrinth channel of Reitinger (‘414) can be represented to extend such that they include at least part of these deflection points, as shown in Fig. A of this Office Action.  For example, there are elongate straight segments that extend all the way between outer wall panel element 6 and labyrinth plate 8.  Since there are mesh screens 13 placed at these wall panels/labyrinth plates, they can be said to be within the elongate straight segments that extend to those wall panels/labyrinth plates.  Applicant also reasons that the mesh screens 13 of Reitinger (‘414) do not divide the flow (and instead deflect and/or accumulate various portions of the flow).  However, while the mesh screens 13 do not act as barriers to the flow, they do divide an upstream portion from a downstream portion of the labyrinth channel, in that there is an upstream portion of the labyrinth channel on one side of them and a downstream portion of the labyrinth channel on another side of them (see Fig. A of this Office Action).  The flow does pass through an upstream portion, encounter the mesh screen, and then pass through a downstream portion.  Finally, Applicant reasons that the straight segments of the labyrinth channel in Reitinger (‘414) are aligned directionally with the inlet 15, rather than being orthogonal to it.  However, Reitinger (‘414) is not being used to teach this limitation, as Fields et al. already discloses elongate straight segments 34a (P2) and 34b (P3) extending in a direction orthogonal to the fluid inlet (at the top of 32 (P1) or as indicated in Fig. B of this Office Action, depending which interpretation is being considered).  Thus, the claims 1 and 16 have not been found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.M.O./Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762